Citation Nr: 0403027	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  02-12 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for primary 
hypogonadism with infertility, low bone mass density, and 
Sertoli cell syndrome.

2.  Entitlement to a disability rating in excess of 10 
percent for peroneal tendonopathy, status-post resection, 
right ankle.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 RO decision that, in part, 
denied the veteran's claim of service connection for primary 
hypogonadism with infertility, low bone mass density, and 
Sertoli cell syndrome, and granted his claim of service 
connection for peroneal tendonopathy, status-post resection, 
right ankle, and assigned a 10 percent rating for such.  

In July 2003, the veteran waived his right to a hearing in 
person and presented sworn testimony to the undersigned by 
way of a Videoconference hearing.  

This decision discusses the veteran's claim for a higher 
rating.  The veteran's claim of service connection is 
discussed in the remand that follows.  The remand herein is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim for a higher 
evaluation for peroneal tendonopathy, status-post resection, 
right ankle and has notified him of the information and 
evidence necessary to substantiate this claim.  

2.  The veteran's peroneal tendonopathy, status-post 
resection, right ankle, is productive of marked limitation of 
motion.


CONCLUSION OF LAW

The criteria for a higher rating, to 20 percent and no more, 
for peroneal tendonopathy, status-post resection, right 
ankle, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5271 
(2003).


 
REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from November 1976 to 
November 2000.

A review of the veteran's service medical records reveals 
that he had recurrent right ankle problems during active 
duty.  In April 2000, he underwent surgical treatment 
consisting of a repair of the peroneal tendon of the right 
ankle. 

In an October 2000 statement from Florida Orthopedic 
Institute, the veteran reported that about two years earlier 
he was jogging 20 to 25 miles per week.  He said he stopped 
running over the winter.  When he resumed running in the 
spring, he said, he had difficulty with ambulating long 
distances and with weight bearing.  He said he saw a 
podiatrist and was diagnosed as having right ankle 
tendonitis.  He related that he was prescribed physical 
therapy, nonsteroidal medication, a brace, and a CAM walker.  
He described the aforementioned treatment as a failure.  In  
April 2000, he underwent a resection of a torn tendon of the 
right ankle.  Following surgery, he was in a right ankle cast 
for a short period of time.  He said he now had right ankle 
pain, instability, and swelling.  He said he walked with a 
significant limp when tired, had difficulty walking on uneven 
surfaces, and felt better when wearing shoes.  He said he did 
not wear an ankle brace continuously.  He said he had no 
radiculopathy.  On examination of the right ankle, he had a 
well-healed surgical incision.  There was no erythema.  He 
had good motor strength on dorsiflexion, plantar flexion, and 
eversion; and he had decreased strength with inversion.  
There was some decrease in his ability to perform a single 
leg heel rise and toe lift.  He had some mild antalgia on the 
right side.  He had no atrophy of the fat pad of the plantar 
surface.  He had a negative Tinel sign with percussion of the 
sural nerve, superficial peroneal nerve, and posterior tibial 
nerve.  He had good dorsal pedis and posterior tibial pulses.  
He had good capillary refill.  There was some atrophy of the 
right calf, with his right calf measuring 32 centimeters 
while his left measured 37 centimeters.  X-rays demonstrated 
good alignment.  It was concluded that the veteran had some 
lateral instability.  A MRI was suggested to determine the 
degree of instability or degeneration.  It was noted he would 
need right ankle reconstruction and that a treatment 
alternative was an ankle arthrodesis.

An October 2000 imaging study of the right ankle shows that 
the veteran had soft tissue swelling more in the posterior 
aspect; there was no fracture.  

A November 2000 record from Rehab Therapy Works shows that 
the veteran had difficulty with walking due to ankle 
problems, including pain.  It was noted he had a limp, 
moderate ankle swelling, and normal active range of motion of 
the right ankle.

A November 2000 medical record from Florida Orthopedic 
Institute shows that the veteran underwent a MRI scan of the 
right ankle, which revealed some degeneration involving the 
peroneal tendon but no vascularity and no chondrolysis of the 
talus or the fibula.  The examiner noted that he was 
concerned that the veteran may have some instability of the 
peroneal tendon.  It was noted that in order to correct this 
problem surgical fixation may be required.  The examiner also 
remarked that the veteran did not have any ankle instability 
per se.  

A June 2001 VA joints examination report shows that the 
veteran reported that his right ankle pain was a 0 out of 10 
at a baseline level.  During flare-ups, including during 
periods of heavy or excessive activity, he said, his pain was 
a 6.  He said he had no weakness, stiffness, locking, 
dislocation, subluxation, fatigability, lack of endurance, 
incoordination, redness, or heat.  He said he had a slight 
amount of swelling in the ankle joint during times of flare-
ups and a significant amount of instability or giving away.  
He said that he took Motrin as needed for pain.  He said he 
had previously received physical therapy, which had helped.  
He also related he wore an ankle brace to improve his lateral 
stability.  There was no evidence of constitutional symptoms 
or evidence of inflammatory arthritis.  On physical 
examination, there was a slight amount of swelling with no 
redness or heat.  He had swelling, and a mild to moderate 
amount of tenderness to palpation over the lateral malleolus.  
His range of motion revealed that dorsiflexion was 20 
degrees, which was normal.  Plantar flexion was 35 degrees; 
and 40 degrees was noted as normal.  His strength was 4/5 in 
the right plantar flexor and dorsiflexor.  The X-ray study of 
the right ankle was normal.  The assessment was that there 
was no baseline pain but that pain increased approximately 20 
percent of the time during flare-ups.  There was a 
significant amount of instability due to loss of the peroneal 
tendon.  There was no loss or range of motion during times of 
flare-ups.  

At the July 2003 Videoconference hearing, the veteran 
testified that he was having right ankle problems, including 
instability and pain.  He said that he had problems when he 
walked in that his right ankle would move or rock outward.  
He said he had tripped and caught himself hundreds of times.  
 
Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

As noted above, VCAA became law in November 2000.  As to the 
new VCAA notice requirements, in Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002), the United States Court of 
Appeals for Veterans Claims (Court) specifically held that 
amended section 5103(a) and the new 38 C.F.R. § 3.159(b) 
require VA to inform the claimant (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek 
to provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Until the veteran is 
provided notice as to what information and evidence is needed 
to substantiate his claim, it is not possible to demonstrate 
either that there is no possible information or evidence that 
could be obtained to substantiate the veteran's claim or that 
there is no reasonable possibility that any required VA 
assistance would aid in substantiating that claim.  See 
38 U.S.C.A. § 5103A(a)(2)).  The Court held that the Board's 
failure to enforce compliance with those requirements is 
remandable error.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The record 
shows that the veteran was properly notified of the August 
2001 RO decision that granted service connection and assigned 
a 10 percent rating for his right ankle disability.  The 
veteran was issued a statement of the case (SOC) in May 2002.  
The Board concludes that the RO decision, SOC, and letters 
sent to the veteran over the years, particularly the May 2001 
VCAA letter informed him of: why a 10 percent rating was 
assigned for his right ankle disability; what evidence the 
record revealed; what VA was doing to develop the claim; and 
what information and evidence was needed to substantiate his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He 
was informed to submit everything he had with regard to his 
claim.  Finally, it is noted the VCAA letter was issued prior 
to the adverse decision.  See Peligrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).  VA has met its duty to 
notify the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  All relevant medical records are on file.  Given 
the present circumstances, the Board finds that VA has done 
everything reasonably possible to assist the veteran.

VCAA has to do with the development required when additional 
evidence is needed to substantiate the claim.  Here, the 
record contains sufficient evidence to substantiate the claim 
for the highest schedular rating.  Neither VCAA nor any other 
provision of law or regulations requires further development 
or delay.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.

Ankle disorders may be rated on the basis of limitation of 
motion.  Specifically, Diagnostic Code 5271 provides for a 10 
percent rating where there is moderate limitation of motion 
of the ankle.  A 20 percent rating (the maximum available 
rating under Code 5271) is warranted when limitation of 
motion is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
The standardized range of motion for the ankle is plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees.  38 
C.F.R. § 4.71, Plate II.

Bursitis and synovitis, including bursitis and synovitis of 
the ankle, are rated as degenerative arthritis, based on 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019, 5020.  Limitation of motion of 
the ankle, in turn, is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, the provisions of which have been 
outlined above.

Ankylosis of an ankle warrants a 20 percent evaluation if the 
ankle is fixed in plantar flexion at an angle of less than 30 
degrees.  A 30 percent evaluation requires that the ankle be 
fixed in plantar flexion at an angle between 30 degrees and 
40 degrees, or in dorsiflexion at an angle between 0 degrees 
and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Under 38 C.F.R. § 4.40, a disability of the musculoskeletal 
system includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy. In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 
4.59.

A review of the evidence shows that the veteran experienced 
recurrent right ankle problems during active duty and 
underwent surgical treatment for a peroneal tendon tear in 
April 2000.  Thereafter, he continued to experience problems 
including pain, swelling, and difficulty with walking.  When 
he was examined for VA compensation purposes in June 2001, he 
reported having right ankle swelling and instability.  He 
related he had periods of flare-ups during which his ankle 
would be particularly painful (a 6 on a scale of 1 to 10).  
On examination, there was objective evidence of right ankle 
swelling and tenderness.  Range of motion studies revealed 
that dorsiflexion was 20 degrees, and plantar flexion was 35 
degrees.  His strength of the right foot was 4/5.  X-ray 
studies were normal.  It was noted that while the veteran did 
not have baseline right ankle pain, during flare-ups his pain 
increased to 20 percent.  It was also acknowledged that he 
had a significant amount of right ankle instability. 

The veteran's right ankle disability is currently evaluated 
under the provisions of Diagnostic Code 5271 pertaining to 
limitation of motion of the ankle.  The evidence consistently 
shows that the veteran's range of motion of the ankle has 
been limited.  Most recently, on VA compensation in June 
2001, plantar flexion was only 35 degrees, with normal being 
45 degrees.  Further, it has been noted that the veteran 
experiences flare-ups during periods of heavy or excessive 
activity during which his right ankle functional impairment 
increases to 20 percent.  During these periods of flare-ups, 
he has increased right ankle pain and swelling and has a 
significant limp when walking.  In addition, it is notable 
that the veteran has complained of significant instability of 
the ankle and objective studies.  Moreover, the presence of 
significant instability was confirmed on the VA examination 
of June 2001.  Given the aforementioned, the Board concludes 
that the veteran's right ankle condition is productive of 
marked functional impairment, and such warrants an increased 
rating from 10 to 20 percent.  This is the maximum rating 
assignable under this rating code.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
also concludes that a uniform rating of 20 percent is 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, the Board notes that the diagnostic codes relating 
to malunion, bursitis, and ankylosis are inapplicable in the 
instant case as the probative evidence on file fails to show 
either malunion, bursitis, or ankylosis of the right ankle.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
The Board, as did the RO (see statement of the case dated in 
May 2000), finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial disability rating of 20 percent, 
and no more, for peroneal tendonopathy, status-post 
resection, right ankle is granted, subject to the laws and 
regulations governing the payment of monetary awards.  


REMAND

An October 2002 statement from Medical Associates of Pinellas 
raises the question of whether the veteran's primary 
hypogonadism, infertility, low bone mass density, and/or 
possible Sertoli cell syndrome were aggravated during 
service.  It is noted that the veteran's June 2001 VA 
endocrine examination does not address this matter.  To 
resolve this and other questions, another VA examination is 
needed prior to appellate review of the veteran's claim.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The RO should request that the 
veteran identify any names, plus the 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have provided 
treatment for primary hypogonadism, 
infertility, low bone mass density, and 
Sertoli cell syndrome to include J.D., 
M.D., of Medical Associates of Pinellas.  
If the RO is unable to obtain any 
identified records, it must identify to 
the veteran which records were 
unobtainable, it must describe to the 
veteran the efforts which were made in 
the attempt to obtain those records, and 
it must describe any further action to be 
taken by VA with respect to the claim.

2.  The RO should arrange for a VA 
endocrinological examination of the 
veteran to determine the nature and 
etiology of any primary hypogonadism, 
infertility, low bone mass density, and 
Sertoli cell syndrome.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether a review of the claims file was 
made available.  

In addition, the following questions 
should be addressed with a complete 
explanation:  

?	A.  Is the veteran's low bone 
density at least as likely as not 
causally related to his primary 
hypogonadism?
?	B.  Does the veteran have Sertoli 
cell syndrome? and if so, is it at 
least as likely as not causally 
related to his primary hypogonadism?
?	C.  Is it at least as likely as not 
that primary infertility from 
primary germ cell failure had its 
inception during service?
?	D.  Is it at least as likely as not 
that a superimposed injury occurred 
during the course of the veteran's 
service which aggravated the 
veteran's primary hypogonadism, 
infertility, low bone density, 
and/or possible Sertoli cell 
syndrome?
?	E.  Is it at least as likely as not 
that primary hypogonadism, 
infertility, low bone density, 
and/or possible Sertoli cell 
syndrome was otherwise increased in 
severity during the course of the 
veteran's military service?  
?	F.  If there was an increase in 
severity during the veteran's active 
service, was it at least as likely 
as not beyond the natural progress 
of the disease?  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection.  If the benefit 
sought on appeal remain denied, the 
veteran should be provided with a SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and all 
applicable law and regulations.  An 
appropriate period of time should be 
allowed for response.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                     
______________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



